            Exhibit
10.48                                                             

IDACORP, Inc.
IDAHO POWER COMPANY



DEFERRED COMPENSATION AGREEMENT



AGREEMENT by and between __________________ ("Director") and [IDACORP, Inc.] 
[Idaho Power Company] ("Corporation");

                                                             W I T N E S S E T
H:

WHEREAS, Director is a member of the Board of Directors ("Board") of the
Corporation; and

WHEREAS, Director desires to enter into the arrangement hereinafter set forth as
an alternative payment arrangement for all or a portion of Director's fees for
services as a member of the Board; 

NOW, THEREFORE, in consideration of the premises, the Corporation and Director
hereby agree as follows:

1.         Effective Date of Agreement and Elections.  This Agreement and the
elections set forth in Sections 2 and 3 below shall be effective upon delivery
of the completed and executed Agreement to the Secretary of the Corporation no
later than January 1, 200[  ].

2.         Election to Defer Fees.  Director hereby irrevocably elects to defer
receipt of the portion indicated below of the fees, including, without
limitation, any monthly fee, Board meeting fee or committee meeting fee
("Fees"), that Director will become entitled to receive for services as a member
of the Board for the period January 1, 200[  ], until such time that the
Director ceases to be a member of the Board; provided, however, Director shall
have the option in December of each year to amend or terminate the Agreement,
provided that such amendment

--------------------------------------------------------------------------------


or termination shall be prospective only and shall become effective on the first
business day of the calendar year following the year in which the Director
chooses to amend or terminate the Agreement.  (Choose one)

(a)        For the time period commencing January 1, 200[  ].

(i)         ___      All Director Fees are to be deferred.   Director shall make
payments by check to Company to cover any applicable Benefit Plan costs
including Medical Plan, Dental Plan, and Accidental Death and Dismemberment
Insurance, or the Company will bill you.  Please contact Scott Carrell in the
Human Resources Department regarding payment options.

 (ii)       ___      A portion of Director Fees sufficient to cover Medical
Plan, Dental Plan, and Accidental Death and Dismemberment Insurance are not to
be deferred.  Scott Carrell in the Human Resources Department can assist in
determining how much should not be deferred.

3.         Election of Method of Payment of Deferred Fees to Director.  Director
hereby irrevocably elects to have the deferred Fees paid to Director, or as
provided in Section 5 of the Agreement, according to the following election: 
(Choose One)

(a)        ___      a payment of cash as soon as practicable after the first
business day of the calendar year following the year in which Director ceases to
be a member of the Board, such amount equal to the credit balance of Director's
interest account as provided in Section 4 below. 

2


--------------------------------------------------------------------------------


(b)        ___      in a series of ____ annual cash installment payments (not
more than 10) commencing on the first business day of the calendar year
following the year in which Director ceases to be a member of the Board.  The
unpaid credit balance of the deferred Fees shall continue to be adjusted, as
provided in Section 4 of this Agreement, during the period that Director or
Director's beneficiary is receiving such installment payments.

4.         Deferred Fees Treated as if Earning Interest.  All deferred Fees
shall be credited to an account established and maintained to record such
deferred Fees (an "interest account").  Credits will accrue to the interest
account on the date such deferred Fees would otherwise have been paid to
Director.  Thereafter, interest on the balance of Fees deferred prior to 2009 in
the interest account will be credited with the preceding month's average Moody's
Long-Term Corporate Bond Yield for utilities (the "Moody's Rate")  plus three
percent until January 1, 2019 when the interest rate will change to the Moody's
Rate.  Interest on the balance of Fees that Director defers for service as a
member of the Board beginning January 1, 2009 or thereafter in the interest
account will be credited with interest at the Moody's Rate, rather than at the
Moody's Rate plus three percent.  Interest is calculated on a pro rata basis
each month using a 360-day year and the average Moody's Rate for the preceding
month.

3


--------------------------------------------------------------------------------


5.         Designation of Beneficiary.  Director may designate a beneficiary or
beneficiaries (which may be an entity other than a natural person) to receive
any payments to be made under Section 3 of this Agreement upon Director's
death.  At any time, and from time to time, any such designation may be changed
or canceled by Director without the consent of any beneficiary.  Any such
designation, change or cancellation must be by written notice filed with

class=Section2

the Secretary of the Corporation and shall not be effective until received by
the Secretary of the Corporation.  If Director designates more than one
beneficiary, any payments under Section 3 of this Agreement to such
beneficiaries shall be made in equal amounts unless Director has designated
otherwise, in which case the payments shall be made in the amounts designated by
the Director.  If no beneficiary has been named by Director, or the designated
beneficiaries have predeceased Director, Director's beneficiary shall be the
Director's estate.  If any dispute shall arise as to the entitlement of any
person to any portion of the deferred Fees, the Corporation's obligations under
this Agreement will be satisfied if it makes payment to Director's estate.

6.         Payment of Deferred Fees in the Event of Death.  In the event of the
death of Director while a member of the Board or prior to the full payment to
Director of the Fees deferred under this Agreement then the credit balance
remaining in Director's interest account shall be paid in a single lump sum
payment to Director's designated beneficiary or beneficiaries.  If no
beneficiary has been named by Director, or the designated beneficiaries have
predeceased Director, Director's beneficiary shall be the Director's estate. 
Such single sum payment shall be made as soon as practicable after the death of
Director.  If any dispute shall arise as to the entitlement of any person to any
portion of the deferred Fees, the Corporation's obligations under this Agreement
will be satisfied if it makes payment to Director's estate.

7.         No Right to Continue as a Director.  Nothing in this Agreement shall
be construed as conferring upon Director any right to continue as a member of
the Board.

8.         No Right to Corporate Assets.  Nothing in this Agreement shall be
construed as giving Director, Director's designated beneficiaries or any other
person any equity or interest of any kind in the assets of the Corporation or
creating a trust of any kind or a fiduciary relationship of any kind between the
Corporation and any such person.  As to any claim for payments due under the
provisions of this Agreement, Director, Director's designated beneficiaries and
any other persons having a claim for payments shall be unsecured creditors of
the Corporation.

4


--------------------------------------------------------------------------------


9.         Withholding by Corporation.  The Corporation shall have the right to
deduct from any amount payable to Director or Director's beneficiary, sums
required by any governmental authority to be withheld and paid to such
governmental authority with respect to such amount.

10.       No Limit on Further Corporate Action.  Nothing contained in this
Agreement shall be construed so as to prevent the Corporation from taking any
corporate action which is deemed by the Corporation to be appropriate or in its
best interest.

11.       Assignment; Successors in Interest.  The rights and benefits of
Director under this Agreement are personal to Director, and neither Director nor
Director's designated beneficiaries shall have the power or right to transfer,
assign, anticipate, mortgage, or otherwise encumber any payments to be made
under this Agreement, except as provided in Section 5 above.

The provisions of the Agreement shall enure to the benefit of Director's
designated beneficiaries, heirs, executors, administrators and successors in
interest, and to the benefit of the Corporation's assigns and successors in
interest.

12.       Governing Law.  This Agreement shall be interpreted in accordance
with, and all rights thereunder shall be governed by and construed in accordance
with, the laws of the State of Idaho. 

class=Section3>

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement this
____ day of January, 200[  ].

By ______________________________
 

IDACORP, Inc.
IDAHO POWER COMPANY
By ______________________________
 

5


--------------------------------------------------------------------------------